Citation Nr: 1225596	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1973 to June 1981.  He was additionally a member of the Air Force Reserves; although he requested a period of active duty in 1985, the Veteran did not have any active duty service after June 1981; his subsequent employment with the Air Force was as a civilian.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for posttraumatic stress disorder (PTSD).

In January 2008 and September 2010, the Board remanded the issue to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional notice and development.  The case has now been returned to the Board for further appellate consideration.

The Board has recharacterized the issue to include all acquired psychiatric diagnoses, to better reflect the evidence of record and allegations of the Veteran.  A Veteran, as a layperson, is not competent to limit his claim to one of only several potential diagnoses; all must be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran initially requested a hearing before a Veterans Law Judge, and such was scheduled for August 2006.  However, the Veteran subsequently withdrew his hearing request.


FINDING OF FACT

No chronic acquired psychiatric disorder was first manifested on active duty or within the first post-service year; the preponderance of the competent and credible evidence of record is against a finding that any currently diagnosed mental disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  April 2004, March 2006, February 2008, and October 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006, February 2008, and October 2010 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a November 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records (including his Reserve time), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been conducted; examiners have considered an accurate record, made all required clinical findings, and offered supported and rational medical opinions as required.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Psychoses are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has alleged that during service he experienced several stressor events which have lead to the development of PTSD.  First, he reports that his wife's boyfriend fired multiple shots at him outside his home; he suspected this was an attempt to obtain payment of his life insurance.  He also reports that the same person attempted to run him down on the side of the road.  In the September 2010 decision, the Board established that the first of these stressor events did in fact occur, based on the Veteran's uncontradicted testimony and the corroboration of his story in many respects by his mother.  In contrast, the second event, the hit and run attempt, was not established, as there was no evidence of the occurrence other than the Veteran's bare uncorroborated assertions.

Service treatment records covering the Veterans period of active duty service and his time with the Reserves, to include during his civilian employment by the Air Force, reveal no references to any complaint, symptom, or finding of any psychiatric disorder or problem.  The Veteran affirmatively denied nervousness or excessive worry on repeated comprehensive examinations, including for separation from service.  He was treated regularly for a variety of physical ailments, but no care provider noted any psychiatric component of any complaints.  The Veteran was diagnosed with a headache and seizure disorder in 1986, and was extensively worked up, including multiple EEGs and brain scans.  No reference to any non-organic problem is made.

Private treatment records from 1990 to 1998 show no treatment for or complaints of psychiatric problems.  The Veteran was treated for pain of multiple joints, gastrointestinal problems, and his continuing seizure disorder, but no mental health problems were noted over the course of the decade.

VA treatment records reveal ongoing treatment for multiple joint pains and back problems.  In September 2004, the Veteran presented with complaints of "flashbacks related to service years;" no specific stressor was mentioned.  He reported auditory hallucinations, and stated that panic attacks began soon after service.  He also had periods of rage attacks, but currently complained of being down for five or six years.  The Veteran stated that, in 1974, he had made a suicidal gesture by putting a shotgun to his head during his divorce.  He had a past history of substance abuse and reported a history of childhood sexual abuse.  The doctor diagnosed chronic non-combat PTSD, intermittent explosive disorder, and alcohol abuse in remission since 1987.  Medication was prescribed.

VA treatment continued; the treating doctor noted the Veteran continued to be angry.  In December 2004, the Veteran reported that he went on a drinking binge in reaction to learning his wife was having an affair.  He also described thoughts of in-service deaths associated with his duties, but no specifics were offered. He was angry, but had rid himself of guns and had not been violent.  PTSD with mild psychotic features was listed as the diagnosis; a doctor noted "abnormal grief" due to his relationship problems.  He expressed some suicidal ideation, and referred to feelings of uselessness and a desire to return to work.  In April 2005, the Veteran reported being financially troubled; his pain was not being effectively treated and he was unable to work because of this.  The Veteran entered anger management therapy, and his medications were adjusted with some good effect.  Anger remained a problem.  He reported visual hallucinations and flashbacks; in August 2005 he heard a gunshot that triggered one, and in March 2006 he reported that falling backwards in a chair made him think "he was in the cockpit reliving his experience." 

While records reveal ongoing medication treatment and participation in some group anger therapy, VA treatment records reflect little active management of or complaints related to mental health issues until July 2008, when the Veteran reported in connection for treatment for pain problems that he had been under increased stress lately.  Several family members were sick with poor prognoses.  He also reported being assaulted and dealing with his daughter's drug and custody issues.  A generalized anxiety disorder and depressive disorder were diagnosed in addition to PTSD.  In October 2008 the Veteran stated that his medications were working well.  He reported his PTSD was related to his first marriage, when he believed "his first wife's boyfriend had a contract out on him as he was stabbed, shot."  In February 2009, the Veteran complained of depression over his chronic pain.  He continued to relate his depression to chronic pain, stating in October 2009 that it was "getting to" him.  He was loath to try medications that made him "feel too out of it" as his neighborhood was dangerous.  He reported several drive-by shootings at his home.  He did not report flashbacks or PTSD symptoms in connection with these events.  Again in January 2010, the Veteran stated that he felt depressed due to his neck pain.  He complained of feeling more depressed due to pain in March 2010.  He was noted to have PTSD symptoms "from being shot and stabbed."  Worsening pain and increased depression were again reported by the Veteran in April 2010.  

The Veteran fell in May 2010, and struck his head.  In June 2010, he reported depression since that time, as well as pain.  He also reported "some symptoms of PTSD and he has some anxiety."  In July 2011, the Veteran reported, after being without medication for a short period, of depression, irritability, and anger.  He stated he had PTSD symptoms which were "military related: hypervigilant, sits with his back to the wall, does not have any friends."  In October 2011, the Veteran reiterated that his PTSD was related to events during his first marriage, on active duty, when his wife's boyfriend tried to kill him by running him off the road and shooting at him.  He reported "hypervigilance, intrusive memories, 'sleep with a gun' at night, nightmares, night sweats.  Blunting of affect, impulse control, anger outbursts, startled awake and would wake up with gun pointed/ready."

A VA mental disorders examination was conducted in October 2010.  The examiner reviewed the claims file and VA electronic medical records.  The Veteran stated that he had first sought psychiatric treatment in 2004, for depression.  He was told then that he had PTSD, but he did not feel he has it.  He complained of depression related to pain in his neck, shoulders, and hands.  He denied being a "worrier" and stated that marital problems were just part of life.  The Veteran reported that in 1973, during service, he was shot at from a car outside his home.  He was not hit, but states he experienced intense fear after the fact, when he realized what had happened.  "I don't feel I have PTSD from this."  He did report that in the course of the separation from his first wife, he had held a shotgun to his head, but took no other actions.   He was in constant pain from various problems, and was hypervigilant due to the rough neighborhood in which he lived.  He had problems sleeping since service, and used a fan to mask noises.  He denied re-experiencing stressor events,, nightmares, flashbacks, or anxiety in the context of past events.  

The examiner opined that no diagnosis of PTSD was warranted.  While the verified incident of being shot at would be a sufficient stressor to cause PTSD, in this case the Veteran was unaware of the event as it happened and did not form traumatic memories around it.  In effect, he was not traumatized by an event he did not experience.  Symptoms which might be associated with PTSD, such as hypervigilance or being a light sleeper, were accounted for by the Veteran as habits stemming from his living in a rough neighborhood.  The examiner instead diagnosed depression, related to family problems and chronic pain.  The examiner noted past diagnoses of generalized anxiety disorder and PTSD in the record, but stated no such diagnoses were warranted based on his examination and the Veteran's reported history.  

The record reflects that the Veteran is currently service-connected for cervical spine arthritis, rated 10 percent, and residuals of a fractured left humerus, rated 0 percent.  Various joint pains, cervical spine disc problems, seizures, headaches, and sensory problems have been previously adjudicated as nonservice-connected.  Those denials are final.

The competent and credible evidence of record fails to relate any currently diagnosed acquired psychiatric disability to service.  There was no diagnosis of or treatment for mental health problems on active duty or for many years after.  While an in-service traumatic event is established, the evidence is against a finding that such is related to the later development of a mental disorder.  There is no valid diagnosis of PTSD; the original diagnosis, in September 2004, fails to note a specific stressor to support the finding.  From that point forward, VA doctors did not newly investigate the allegation, they merely carried forward the inadequate diagnosis.  When doctors did finally cite a specific stressor, the Veteran overstated the events, claiming to have been shot and stabbed, neither of which actually occurred.  Moreover, the Veteran, not medical professionals, reported PTSD symptoms.  The treating doctors failed to actually evaluate his allegations and reports and render competent opinions or medical findings.  The Veteran is not a doctor, and is not competent to diagnose a psychiatric disorder or distinguish symptoms of one condition from another.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The sole competent medical evidence of record shows that a diagnosis of PTSD is not warranted.  The Veteran did not react to his in-service stressor in such a way as to develop PTSD.  The examiner made a thorough review of the record and interviewed the Veteran in reaching this conclusion.  Moreover, the Veteran currently denies any PTSD symptomatology, and associates none of his current symptoms from chronic depression, which is diagnosed by treating and examining doctors, with in-service events.  Instead, he has consistently reported, and doctors have found, that he is depressed over his nonservice-connected pain disorders.  This is corroborated by treatment records, which show a waxing and waning of psychiatric problems in connection with physical ailments.  Similarly, mental health complaints flared when outside, nonservice stressors arose, such as family health or threats in the neighborhood.  Several doctors do note the report of a suicidal gesture in 1973, during the end of his first marriage, but the Veteran reported this as an isolated incident, and doctors also treat it as such; there is no report of continuity of symptoms since then, or independent findings of a chronic impairment at that time.  In sum, the only current, valid diagnosis of a chronic acquired psychiatric disorder is shown to be related to nonservice connected factors.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for an acquired psychiatric disability is not warranted.


ORDER

Service connection for an acquired psychiatric disability is denied





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


